Case 1:19-cv-00172-DDD-NYW Document 41 Filed 08/08/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00172-DDD-NYW

  HOLLY MACINTYRE,

         Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.

         Defendant.
    ____________________________________________________________________________

               DEFENDANT JPMORGAN CHASE BANK, N.A.’s MOTION
              FOR ATTORNEYS’ FEES PURSUANT TO C.R.S. § 13-17-201
    ____________________________________________________________________________

         Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and through its attorneys at

  Greenberg Traurig, LLP, hereby submits this Motion for Attorneys’ Fees pursuant to C.R.S. § 13-

  17-201. In support thereof, Chase states as follows:

                            D.C.COLO.LCivR 7.1(a) CERTIFICATION

         Counsel for Chase hereby certifies that they have conferred with Plaintiff Holly MacIntyre

  (“Plaintiff”) and Plaintiff opposes the relief sought herein.

                             I.      PROCEDURAL BACKGROUND

         1.      On January 18, 2019, Plaintiff filed a tort action alleging fraud against Chase. See

  Dkt. 1, Complaint.

         2.      On April 3, 2019, Chase e-mailed Plaintiff to confer with her regarding the fact that

  her case is procedurally defective and barred as a result of her prior state court actions. Chase

  stated that the “proper procedure would be for [Plaintiff] to voluntarily dismiss the case” and noted
Case 1:19-cv-00172-DDD-NYW Document 41 Filed 08/08/19 USDC Colorado Page 2 of 5




  that “Chase would not oppose a request by you to voluntarily dismiss this case without prejudice,

  and Chase would agree that each party would bear its own costs and fees. However, if you elect to

  proceed with this case that you concede is inappropriate at this juncture, Chase will oppose your

  motion to strike and reserves its right to seek costs and fees for improper litigation conduct.”

  Exhibit 1.

         3.      On February 25, 2019, Chase again emailed Plaintiff to confer with her regarding

  the bases outlined in Chase’s forthcoming Motion to Dismiss, including the fact that “the

  Complaint is an impermissible attempt to relitigate Colorado state court proceedings and is

  therefore barred by the Rooker-Feldman doctrine[.]” Exhibit 2.

         4.      On February 28, 2019, Chase filed a Motion to Dismiss pursuant to Fed. R. Civ. P.

  12 arguing, inter alia, that the Court lacked subject matter jurisdiction because Plaintiff’s

  Complaint in this case is an impermissible attempt to relitigate Plaintiff’s Colorado state court

  proceedings and is therefore barred by the Rooker-Feldman doctrine. Dkt. 12. Plaintiff opposed

  the Motion to Dismiss.

         5.      On June 28, 2019, the Court dismissed Plaintiff’s case finding that it lacked subject

  matter jurisdiction pursuant to the Rooker-Feldman doctrine for the reasons outlined in Chase’s

  conferral emails and its Motion to Dismiss. Dkt. 30.

         6.      On August 1, 2019, the Court confirmed by way of an order that it “granted

  Defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1).” Dkt. 40.

                                        II.     ARGUMENT

         Chase is statutorily entitled to its reasonable attorneys’ fees in defending the action

  pursuant to C.R.S. § 13-17-201. That statute provides that “[i]n all actions . . . occasioned by the


                                                   2
Case 1:19-cv-00172-DDD-NYW Document 41 Filed 08/08/19 USDC Colorado Page 3 of 5




  tort of any other person, where such action is dismissed on motion of the defendant prior to trial

  under rule 12(b) of the Colorado rules of civil procedure, such defendant shall have judgment for

  his reasonable attorney fees in defending the action.” C.R.S. § 13-17-201.

         This statute is equally applicable in the federal courts when the Court is exercising diversity

  jurisdiction. Infant Swimming Research, Inc. v. Faegre & Benson, LLP, 335 F. App’x 707, 715

  (10th Cir. 2009) (“[F]ederal courts should use § 13–17–201 as the fee recovery provision when

  Colorado state law tort claims are dismissed under Fed. R. Civ. P. 12(b) because courts ‘must

  apply the substantive law of the forum state’ and attorney fee statutes are considered substantive

  for diversity purposes.”). Notably, the application of C.R.S. § 13-17-201 “is not limited to tort

  action alleging physical injury; it applies equally to tort action in which the only injury alleged is

  economic.” Zerr v. Johnson, 905 F. Supp. 872, 873 (D. Colo. 1995) (citing Houdek v. Mobil Oil

  Corp., 879 P.2d 417, 423 (Colo. App. 1994)). An award of Chase’s reasonable attorneys’ fees

  pursuant to C.R.S. § 13-17-201 is mandatory. Kreft v. Adolph Coors Co., 170 P.3d 854 (Colo.

  App. 2007) (“An award of attorney fees is mandatory when a trial court dismisses a tort action.”).

         Notwithstanding Chase’s attempts to confer with Plaintiff regarding the fact that her

  lawsuit was barred by the Rooker-Feldman doctrine, Plaintiff elected to pursue her fraud claim

  and oppose Chase’s Rule 12(b) Motion to Dismiss. The requirements of C.R.S. § 13-17-201 are

  satisfied here. First, Plaintiff filed her Complaint on the basis of diversity jurisdiction. Dkt. 1,

  Compl. ¶ 3; Infant Swimming Research, Inc., 335 F. App’x at 715. Second, Plaintiff alleged a tort

  claim of fraud. Dkt. 1, Compl. ¶¶ 5, 15, 26-27, and 36; Zerr, 905 F. Supp. at 873. Third, the Court

  granted the Motion to Dismiss and dismissed the case in its entirety on a Rule 12(b)(1) ground

  articulated in Chase’s Motion to Dismiss. Dkts. 30 and 40; Infant Swimming Research, Inc., 335


                                                    3
Case 1:19-cv-00172-DDD-NYW Document 41 Filed 08/08/19 USDC Colorado Page 4 of 5




  F. App’x at 715. Accordingly, C.R.S. § 13-17-201 is applicable and mandates an award of

  reasonable attorneys’ fees.

         Moreover, the attorneys’ fees that Chase incurred in furtherance of obtaining a dismissal

  in this case are reasonable. See Exhibit 3. Pursuant to D.C.COLO.LCivR 54.3, Chase incorporates

  and attaches an Affidavit of Jeffrey M. Lippa, Esq., Exhibit 3, which details the following: a

  summary of the relevant qualifications and experience of each person for whom fees are claimed,

  a detailed description of the services rendered, the amount of time spent, the hourly rate charged,

  the total amount of attorneys’ fees claimed ($34,596.10), and an explanation as to why such fees

  are reasonable.

         WHEREFORE, Chase respectfully requests that the Court enter an Order awarding Chase

  its reasonable attorneys’ fees in the amount of $34,596.10 and granting such further relief as the

  Court deems just and proper under the circumstances.

         Respectfully submitted this 8th day of August, 2019.

                                               s/ Jeffrey M. Lippa
                                               Jeffrey M. Lippa
                                               Ronald J. Tomassi, Jr.
                                               Lindsay N. Aherne
                                               GREENBERG TRAURIG, LLP
                                               1200 17th Street, Suite 2400
                                               Denver, CO 80202
                                               (303) 572-6500 – Telephone
                                               (303) 572-6540 – Facsimile
                                               E-Mail: TomassiR@gtlaw.com,
                                               Lippaj@gtlaw.com, Ahernel@gtlaw.com

                                               ATTORNEYS FOR DEFENDANT JPMORGAN
                                               CHASE BANK, N.A.




                                                  4
Case 1:19-cv-00172-DDD-NYW Document 41 Filed 08/08/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 8th day of August, 2019, I electronically filed the
  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day via e-mail only (per Plaintiff’s express request) to:

        Holly MacIntyre
        Pro Se Plaintiff
        hollymac2@yahoo.com


                                                  By:    s/ Karen R. Loveland




                                              5
